Citation Nr: 9913753	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim of service connection for a neck condition has been 
submitted.  

2.  Entitlement to restoration of a 30 percent rating for the 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from August 1960 to 
August 1963.  

The issue of whether new and material evidence to reopen the 
veteran's claim of service connection for a neck condition 
has been submitted comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO.  
The issue of restoration of a 30 percent schedular rating for 
the service-connected bilateral hearing loss comes to the 
Board on appeal from a December 1997 decision of the RO.  

The Board notes the veteran's representative raised a claim 
of service connection for vertigo at the veteran's February 
1999 hearing before this Member of the Board.  The Board also 
notes the RO denied the veteran's claim of service connection 
for tinnitus in a rating action issued in May 1997.  A notice 
of disagreement was received from the veteran in September 
1997 and a Statement of the Case was issued in December 1997.  
No substantive appeal is shown to have been received from the 
veteran, however.  These matter are referred to the RO for 
appropriate action.  


Finally, the Board notes the veteran appeared at hearings 
before local Hearing Officers in September 1996 and September 
1997.  He appeared at a hearing before this Member of the 
Board in February 1999.  



FINDINGS OF FACT

The new evidence received since the September 1994 rating 
decision by the RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a neck condition.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a neck condition.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision promulgated in September 1994, the RO denied 
the veteran's claim of service connection for a neck 
condition.  That decision was not appealed by the veteran and 
it therefore became a final decision in September 1995.

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has set forth a two-part analysis to be used when a 
veteran seeks to reopen a claim based upon "new and 
material" evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  This two-step analysis requires a determination 
under 38 U.S.C.A. § 5108 regarding whether or not evidence is 
"new and material" so as to permit the reopening of the 
claim.  If it is, a decision must then be made as to whether 
or not the evidence presented warrants a revision of the 
former disposition.  The second level analysis must be made 
based upon an evaluation of the merits of the claim in light 
of all the evidence, both old and new.  An adverse 
determination regarding either question is appealable.  
Moreover, the Board, as well as the veteran must point to a 
medical basis other than an unsubstantiated opinion to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998).  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998);  In fact, the Court of Veterans Appeals was stated 
to have "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Hodge.

The standard to be used by the Board in this determination is 
therefore whether new evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1998).

Evidence received since the September 1994 denial of the 
veteran's claim includes letters and records of treatment 
from private physicians and an affidavit from a witness to 
the veteran's claimed in-service neck injury.

The letter received from George T. Hocker, M.D. in February 
1996 essentially paraphrases a letter he sent dated in July 
1994 which was previously considered by the RO.  A letter 
dated in September 1996 from Michael B. Ford, M.D., however, 
recounts the veteran's description of his claimed in-service 
injury and then states "[the veteran] is currently taking 
medication for arthritis which is partially because of this 
injury."  Moreover, an affidavit was received from Bobby 
Henley in September 1996 which corroborated the veteran's 
account of his in-service neck injury.  Finally, evidence was 
received showing the veteran was treated for a neck condition 
as early as August 1970.

The evidence received since the September 1994 denial of the 
veteran's claim does represent important evidence concerning 
his claim.  The claims folder now contains corroborating 
evidence of the veteran's in-service injury and a medical 
opinion linking that injury to a current medical condition 
(albeit based solely on a medical history as provided by the 
veteran).  This evidence therefore meets the standard of 
being "so significant that it must be considered in order to 
fairly decide the merits of the claim" and therefore serves 
to reopen the veteran's claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the record does contain new 
and material evidence and the veteran's claim of service 
connection for a neck condition has been reopened. 



ORDER

As new and material evidence has been received to reopen the 
veteran's claim of service connection for a neck condition, 
the appeal to this extent is granted, subject to the 
discussion hereinbelow.  




REMAND

As noted above, in this decision the Board has reopened the 
veteran's claim of service connection for a neck condition.  
When the RO initially finds new and material evidence 
sufficient to reopen a claim has not been submitted, but the 
Board finds such evidence has in fact been received (thus 
reopening the claim), the case must be remanded to the RO for 
the second step of the Manio analysis (a de novo review of 
the entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board must therefore remand this issue for RO adjudication of 
the veteran's claim of service connection for a neck 
condition.

The veteran's claim for restoration of the previously 
assigned 30 percent rating for bilateral hearing loss is well 
grounded in that it is not inherently implausible. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  VA therefore 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.159 (1998);  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992);  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

In this case, the veteran was assigned a 30 percent schedular 
rating for bilateral hearing loss based on the report of an 
audiological evaluation administered in June 1994.  In the 
report of that examination, the veteran's pure tone 
thresholds, in decibels, were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
35
85
75
LEFT

30
45
70
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 72 percent in the left ear.  The 
RO assigned a 30 percent schedular rating for bilateral 
hearing loss based on this examination.  The Board notes, 
however, that the RO erred in its September 1994 decision.  
Instead of using the average pure tone decibel loss for each 
hear to calculate the compensation warranted for the 
veteran's hearing loss under 38 C.F.R. § 4.85, the RO used 
the number marking the veteran's hearing loss at 4000 Hertz.  
Since the veteran's hearing loss at 4000 Hertz was greater 
than his average hearing loss for both ears, this error led 
to a higher schedular rating being assigned than was 
deserved.  A correct reading of the audiogram shows a 20 
percent schedular rating was instead warranted for the 
veteran's bilateral hearing loss.

After the veteran claimed his hearing loss had increased in 
severity, another VA audiological examination was 
administered in April 1997.  In the report of that 
examination, the veteran's pure tone thresholds, in decibels, 
were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
70
70
LEFT

25
50
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear--a 
dramatic improvement over the veteran's previous mark.  Based 
on this evaluation, the RO reduced the schedular rating 
assigned for the service-connected bilateral hearing loss 
from 30 percent disabling to a noncompensable rating.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).  Because the VA audiological examinations have been 
inconsistent as well as misinterpreted in part by the RO, the 
veteran is entitled to an examination to clarify his present 
state of disability.  The Court has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral hearing loss or neck 
condition since service.  The Board notes 
that records of treatment at Loudoun 
Memorial Hospital (the records obtained 
previously related to the veteran's son) 
and examinations by the Virginia Highway 
Department (see page 30 of the February 
1999 hearing transcript) are specifically 
referred to in the record but have yet to 
be obtained by the RO.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all additional VA medical 
records and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled 
for VA ear and audiology examinations to 
determine the current extent of his 
service-connected bilateral hearing loss.  
Before evaluating the veteran the 
examiner should be provided with the 
claims folder for review in connection 
with his evaluation.  All indicated tests 
should be accomplished. The examiner 
should comment on the degree of hearing 
impairment caused by the service-
connected disability and reconcile this 
opinion with previously performed hearing 
testing.  Any improvement in the 
veteran's hearing impairment should be 
discussed.

3.  Upon completion of the development 
requested hereinabove, both the veteran's 
claims should be reviewed once again.  
The RO should undertake to review the 
veteran's reopened claim of service 
connection for a neck condition within 
the meaning of the second-step analysis 
established in Manio.  In doing so, the 
RO should consider all of the evidence, 
old and new, on a de novo basis to 
determine if there exists a basis for 
granting the veteran's claim.  Any 
indicated development should be 
undertaken in this regard.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

